AO 106 (Rev. 01Case    3:20-mj-00987-LL
               /09) Application fo r a Search Warrant   Document 1 Filed 03/04/20 PageID.1 Page 1 of 12


                                       UNITED STATES DISTRICT Co                                     T      ~       all ~~_...

                                                                     for the                                    MAR O4 2020
                                                          Southern District of California
                                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
              In the Matter of the Search of                            )                         BY                             DEPUTY
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                     AT6 GPS Device
                                                                        )
                                                                        )
                                                                                 Case No.
                                                                                            'l Ot\\ Jo 9 8 7
                IMEI No. 353549090836106                                )
                     (Target Device 2)                                  )

                                              APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the            Southern         District of           California          (identify the person or describe property to
be searched and give its location): See Attachment A-2 (incorporated herein)




           The person or property to be searched, described above, is believed to conceal (identify the person or describe the
                      See Attachment B-2 (incorporated herein)
prop erty to be seized) :




           The basis for the search under Fed. R. Crim. P. 41(c) is (c heck one or more) :
                  ii" evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

         The search is related to a violation of     21    U.S.C. § 952 , 960, 963 , and the application is based on these
facts : see attached affidavit of Special Agent Stirling Campbell, Homeland Security Investigations



           ~ Continued on the attached sheet.
           0 Delayed notice of _     days (give exact ending date if more than 30 days : _ _ _ _ _ ) is requested
             under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                               : $~
                                                                                       Stirling Campbell/Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:     _J kt{ 2.-0J.o                                                                       Judge 's signature

City and state: San Diego, CA                                                          Lopez, United States Magistrate Judge
                                                                                             Printed name and title
.,    f,     Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.2 Page 2 of 12




      1                                          AFFIDAVIT
      2         I, Special Agent Stirling Campbell, being duly sworn, hereby state as follows:
      3                                       INTRODUCTION
      4         1.     I submit this affidavit in support of an application for a warrant to search the
      5 II following electronic device(s):
      6
                       One Black Huawei Z2 Smart Phone w/ Crack Glass Back
      7
                       Seized as FP&F No. [2020-2506-000464-0l]
      8                (Target Device 1)
      9
                       A T6 GPS Device
     10                IMEINo.353549090836106
                       Seized as FP&F No. [2020-2506-000464-0l]
     11
                       (Target Device 2)
     12
     13 II as further described in Attachment A-1 and A-2, and to seize evidence of crimes,
     1411 specifically violations of Title 21 , United States Code, Sections 952, 960 and 963 (the
     15 II Target Offenses), as further described in Attachment B-1 and B-2.
     16         2.     The requested warrant relates to the investigation and prosecution of David
     1711 TORRES-Paz for importing approximately 21.94 kilograms (48.27 pounds) of
     18 II methamphetamine from Mexico into the United States. The Target Devices were seized
     19 II by Customs and Border Protection Officers at the Otay Mesa, California Port of Entry and
     20 II are currently held by Homeland Security Investigations at 880 Front Street, Suite 3200,
     21 II San Diego, CA 92101.
     22         3.     The information contained in this affidavit is based upon my training,
     23 II experience, investigation, and consultation with other members of law enforcement.
     24 II Because this affidavit is made for the limited purpose of obtaining a search warrant for the
     25 II Target Devices, it does not contain all the information known by me or other agents
     26 II regarding this investigation. All dates and times described are approximate.
     27                                       BACKGROUND
     28         4.     I have been employed as a Special Agent with Homeland Security

                                                      1
'            Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.3 Page 3 of 12




     1 II Investigations (HSI) since October 2005. I am currently assigned to the HSI Office of the
     2 II Special Agent in Charge, in San Diego, California. I am a graduate of the Federal Law
     3 II Enforcement Training Center in Glynco, Georgia.
     4              5.   During my tenure with HSI, I have participated in the investigation of various
     5 II narcotics trafficking organizations involved in the importation and distribution of
     6 II controlled substances into and through the Southern District of California. Through my
     7 II training, experience, and conversations with other law enforcement officers experienced in
     8 II narcotics trafficking investigations, I have gained a working knowledge of the operational
     9 II habits of narcotics traffickers, in particular those who attempt to import narcotics into the
    10 II United States from Mexico at Ports of Entry.
    11 II           6.   I am aware that it is common practice for narcotics traffickers to work in
    12 II concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
    13 II to smuggle controlled substances into the United States from Mexico by concealing the
    14 II controlled substances in vehicles that enter the United States at Ports of Entry such as the
    15 II San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
    16 II of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
    17 II communicate with the individual ("the driver") responsible for driving the vehicle
    18 II containing the concealed narcotics into the United States. These communications can
    19 II occur before, during and after the narcotics are imported into the United States. For
    20 II example, prior to the importation, narcotics traffickers frequently communicate with the
    21 II driver regarding arrangements and preparation for the narcotics importation.       When the
    22 II importation is underway, narcotics traffickers frequently communicate with the driver to
    23 II remotely monitor the progress of the narcotics, provide instructions to the driver and warn
    24 II accomplices about law enforcement activity. When the narcotics have been imported into
    25 II the United States, narcotics traffickers may communicate with the driver to provide further
    26 II instructions regarding the transportation of the narcotics to a destination within the United
    27 II States.
    28

                                                       2
 ;,     Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.4 Page 4 of 12




 1         7.     Based upon my training, experience, and consultations with law enforcement
 2 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
 3 II set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 4 II can and often do contain electronic evidence, including, for example, phone logs and
 5 II contacts, voice and text communications, and data, such as emails, text messages, chats
 6 II and chat logs from various third-party applications, photographs, audio files, videos, and
 7 II location data. In particular, in my experience and consultation with law enforcement officers
 8 II experienced in narcotics trafficking commonly store photos and videos on their cell phones
 9 11 that reflect or show co-conspirators and associates engaged in drug trafficking, as well as
10 II images and videos of drugs or contraband, proceeds and assets from drug trafficking, and
11 II communications to and from recruiters and organizers.
12         8.     This information can be stored within disks, memory cards, deleted data,
13 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
14 II telephone. Specifically, searches of cellular telephones of individuals involved in the
15 11 importation of narcotics may yield evidence:
16
           a.     tending to indicate efforts to import methamphetamine, cocaine, or some
17                other federally controlled substance, from Mexico into the United States;
18
           b.     tending to identify accounts, facilities, storage devices, and/or services-
19                such as email addresses, IP addresses, and phone numbers-used to
                  facilitate the importation of methamphetamine, cocaine, or some other
20
                  federally controlled substance, from Mexico into the United States;
21
           C.     tending to identify co-conspirators, criminal associates, or others involved
22
                  in importation of methamphetamine, cocaine, or some other federally
23                controlled substance, from Mexico into the United States;
24
           d.     tending to identify travel to or presence at locations involved in the
25                importation of methamphetamine, cocaine, or some other federally
                  controlled substance, from Mexico into the United States, such as stash
26
                  houses, load houses, or delivery points;
27
           e.     tending to identify the user of, or persons with control over or access to,
28
                  the Target Devices; and/or
                                                  3
 ,.,    Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.5 Page 5 of 12




 1
           f.     tending to place in context, identify the creator or recipient of, or establish
 2                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
 3
 4                         FACTS SUPPORTING PROBABLE CAUSE
 5         9.     On February 22, 2020, at approximately 2:35 p.m., defendant David
 611 TORRES-Paz ("Defendant") and Laura HERNANDEZ-Flores applied for permission to
 711 enter the United States at the Otay Mesa Port of Entry. TORRES-Paz was the driver of a
 8 112012 Chevrolet Cruze and Laura HERNANDEZ-Flores, was the passenger.
 9          10.   TORRES-Paz and HERNANDEZ-Flores were referred for secondary
10 II inspection, and Customs and Border Protection Officers discovered 45 packages concealed
11 II in the rear doors and rear quarter panels of the vehicle. The packages weighed
1211 approximately 21.94 kg (48.27 lbs.), and field-tested positive as methamphetamine. Target
13 II Device 1 was found in TORRES-Paz' possession and Target Device 2 was found mounted
1411 with a magnet under the intake air box in the engine compart of the vehicle.
15          11.   Later, agents read TORRES-Paz his Miranda rights, and he agreed to speak
16 II to agents without an attorney present. TORRES-Paz stated that he and his wife were
17 II traveling to Central Los Angeles to go shopping in alleys where people sell goods.
18 II TORRES-Paz denied knowledge of the narcotics found in the vehicle. TORRES-Paz
19 II acknowledge that he had a phone in his possession and that it matched the description of
20 II Target Device 1.
21          12.   Based upon my training and experience, there is probable cause to believe that
22 II TORRES-Paz was using Target Device 1 to communicate with others to further the
23 II importation of illicit narcotics into the United States; and probable cause to believe that
24 II Target Device 2 was being used as a tracking device to further the importation of illicit
25 II narcotics into the United States.
26          13.   In my training and experience, narcotics traffickers may be involved in the
27 II planning and coordination of a drug smuggling event in the days and weeks prior to an
28 II event. Co-conspirators are also often unaware of a defendant's arrest and will continue to

                                                 4
        Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.6 Page 6 of 12




 1 II attempt to communicate with a defendant after their arrest to determine the whereabouts of
 2 II the narcotics. Based upon my experience and training, it is also not unusual for individuals
 3 II such as the Defendant, to attempt to minimize the amount of time they were involved in
 4 II their smuggling activities and for the individuals to be involved for weeks and months
 5 II longer than they claim. Accordingly, I request permission to search the Target Devices for
 6 II data beginning on January 23, 2020, up to and including February 22, 2020.
 7                                       METHODOLOGY
 8         14.    It is not possible to determine, merely by knowing the cellular telephone's
 9 II make, model and serial number, the nature and types of services to which the device is
10 II subscribed and the nature of the data stored on the device. Cellular devices today can be
11 II simple cellular telephones and text message devices, can include cameras, can serve as
12 II personal digital assistants and have functions such as calendars and full address books and
13 II can be mini-computers allowing for electronic mail services, web services and rudimentary
14 II word processing. An increasing number of cellular service providers now allow for their
15 II subscribers to access their device over the internet and remotely destroy all of the data
16 II contained on the device. For that reason, the device may only be powered in a secure
17 II environment or, if possible, started in "flight mode" which disables access to the network.
18 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
19 II equivalents and store information in volatile memory within the device or in memory cards
20 II inserted into the device. Current technology provides some solutions for acquiring some of
21 II the data stored in some cellular telephone models using forensic hardware and software.
22 II Even if some of the stored information on the device may be acquired forensically, not all
23 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
24 II data acquisition or that have potentially relevant data stored that is not subject to such
25 II acquisition, the examiner must inspect the device manually and record the process and the
26 II results using digital photography. This process is time and labor intensive and may take

2711 weeks or longer.
28

                                                  5
         Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.7 Page 7 of 12




 1          15.    Following the issuance of this warrant, I will collect the Target Devices and
 2 II subject it to analysis. All forensic analysis of the data contained within the Target Devices
 3 II and their memory cards will employ search protocols directed exclusively to the
 4 II identification and extraction of data within the scope of this warrant.
 5 II       16.    Based on the foregoing, identifying and extracting data subject to seizure
 6 II pursuant to this warrant may require a range of data analysis techniques, including manual
 7 II review, and, consequently, may take weeks or months. The personnel conducting the
 8 II identification and extraction of data will complete the analysis within 90 days, absent
 9 II further application to this court.
10                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
11          17.    Law enforcement has not previously attempted to obtain the evidence sought
12 11 by this warrant.
13 II                                      CONCLUSION
14          18.    Based on the facts and information set forth above, I submit there is probable
15 II cause to believe that a search of the Target Devices will yield evidence of TORRES-Paz'
16 II commission of violations of Title 21, United States Code, Sections 952, 960 and 963.
17 II       19.    Because the Target Devices were seized at the time of TORRES-Paz' arrest
18 II and have been securely stored since that time, there is probable cause to believe that
19 II evidence continues to exist on the Target Devices.
20 II       20.    Accordingly, I request that the Court issue a warrant authorizing law
21 II enforcement to search the item(s) described in Attachment A-1 and A-2 and seize the items
2211 listed in Attachment B-1 and B-2 using the above-described methodology.
23
24
25
26
27
28

                                                  6
             Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.8 Page 8 of 12




 1 II I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3
 4
 5
          Subscribed and sworn to before me this ~     day of March, 2020.
 6   11

 7

 8
 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
;,      Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.9 Page 9 of 12



                                     ATTACHMENT A-1

                               PROPERTY TO BE SEARCHED

     The property to be searched in connection with an investigation of violations of Title
     21 , United States Code, Sections 952, 960, and 963 , Unlawful importation of a
     Controlled Substance (and Conspiracy to do the same) (the Target Offenses) is:

           One Black Huawei Smart Phone w/ Cracked Glass Back
           Seized as FP&F No. [2020-2506-000464-01]
           (Target Device 1)

     Target Device 1 is currently in the possession of Homeland Security Investigations,
     880 Front Street, Suite 3200, San Diego, CA 92101.
       Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.10 Page 10 of 12
·'


                                      ATTACHMENT B-1

                                     ITEMS TO BE SEIZED

           Authorization to search Target Device 1 described in Attachment A-1 includes
     the search of disks, memory cards, deleted data, remnant data, slack space, and
     temporary or permanent files contained on or in the cellular telephone for evidence
     described below. The seizure and search of Target Device 1 shall follow the search
     methodology described in the affidavit submitted in support of the warrant.

           The evidence to be seized from Target Device 1 be electronic records,
     communications, and data such as emails, text messages, chats and chat logs from
     various third-party applications, photographs, audio files, videos, and location data, for
     the period of January 23, 2020, up to and including February 22, 2020:

           a.     tending to indicate efforts to import methamphetamine, or some other
                  federally controlled substance, from Mexico into the United States;

           b.     tending to identify accounts, facilities, storage devices, and/or services-
                  such as email addresses, IP addresses, and phone numbers-used to
                  facilitate the importation of methamphetamine, or some other federally
                  controlled substance, from Mexico into the United States;

           c.     tending to identify co-conspirators, criminal associates, or others involved
                  in importation of methamphetamine, or some other federally controlled
                  substance, from Mexico into the United States;

           d.     tending to identify travel to or presence at locations involved in the
                  importation of methamphetamine, or some other federally controlled
                  substance from Mexico into the United States, such as stash houses, load
                  houses, or delivery points;

           e.     tending to identify the user of, or persons with control over or access to,
                  Target Device 1; and/or

           f.     tending to place in context, identify the creator or recipient of, or establish
                  the time of creation or receipt of communications, records, or data involved
                  in the activities described above;

     which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
     963.
       Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.11 Page 11 of 12
·"


                                     ATTACHMENT A-2

                              PROPERTY TO BE SEARCHED

     The property to be searched in connection with an investigation of violations of Title
     21 , United States Code, Sections 952, 960, and 963, Unlawful importation of a
     Controlled Substance (and Conspiracy to do the same) (the Target Offenses) is:

                 AT6 GPS Device
                 IMEINo.353549090836106
                 Seized as FP&F No. [2020-2506-000464-01]
                 (Target Device 2)

     Target Device 2 is currently in the possession of Homeland Security Investigations,
     880 Front Street, Suite 3200, San Diego, CA 92101.
.   '   ...    Case 3:20-mj-00987-LL Document 1 Filed 03/04/20 PageID.12 Page 12 of 12



                                              ATTACHMENT B-2

                                             ITEMS TO BE SEIZED

                    Authorization to search Target Device 2 described in Attachment A-2 includes
              the search of disks, memory cards, deleted data, remnant data, slack space, and
              temporary or permanent files contained on or in the GPS tracking device for evidence
              described below. The seizure and search of Target Device 2 shall follow the search
              methodology described in the affidavit submitted in support of the warrant.

                    The evidence to be seized from the Target Device 2 will be electronic records,
              communications, and data such as logs and location data, for the period of January 23,
              2020, up to and including February 22, 2020:

                    a.    tending to indicate efforts to import methamphetamine, or some other
                          federally controlled substance from Mexico into the United States;

                    b.    tending to identify accounts, facilities, storage devices, and/or services-
                          such as email addresses, IP addresses, and phone numbers-used to
                          facilitate the importation of methamphetamine, or some other federally
                          controlled substance from Mexico into the United States;

                    c.    tending to identify co-conspirators, criminal associates, or others involved
                          in importation of methamphetamine, or some other federally controlled
                          substance, from Mexico into the United States;

                    d.    tending to identify travel to or presence at locations involved in the
                          importation of methamphetamine, or some other federally controlled
                          substance from Mexico into the United States, such as stash houses, load
                          houses, or delivery points;

                    e.    tending to identify the user of, or persons with control over or access to,
                          Target Device 2; and/or

                    f.    tending to place in context, identify the creator or recipient of, or establish
                          the time of creation or receipt of communications, records, or data involved
                          in the activities described above;

              which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
              963.
